DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,536,928 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose an embodiment where “a fourth bottom electrode” is  adjacent to the first bottom electrode and interposed by two red pixels. For example, figure 3 teaches a blue pixel “fourth bottom electrode” interposed by two red pixels but it is not adjacent to the first bottom electrode “red pixel” which is interposed between two blue pixels.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “a distance between the wiring lines adjacent to the fourth bottom electrode which is measured across the third bottom electrode” render the claim indefinite because this distance cannot be measured across the third bottom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 13 and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 8,115,788) in view of Hwang (US 20090085477) and further view of Ludwig (US 20110234558).
Regarding claim 1, Kimura (e.g. figs. 50,  57B; col. 6/l. 37-col. 7/l. 8; col. 39/ll. 60-67; and col. 40/ll. 1-23) teaches an organic light-emitting display device, comprising: 
a substrate 5710; an insulating layer disposed on the substrate (e.g. interlayer insulating film; fig. 61A; 6112); 
a plurality of bottom electrodes 5713 arranged on the insulating layer in a matrix pattern defining a plurality of intersecting rows and columns (it is implicit in Kimura’s disclosure that the size and shape of the emitting areas/subpixel correspond to the shape and size of their bottom electrodes); 
an organic layer 5716 disposed on each of the bottom electrodes; 
a top electrode 5717  disposed on the organic layer; 
and a plurality of wiring lines adjacent to the first bottom electrode, the wiring lines being formed on the insulating layer placed between the rows of the bottom electrodes (e.g. annotated fig. 50; and fig. 50), wherein the wiring lines comprises: 
a first wiring line W1 placed on a side of one of the plurality of rows of the bottom electrodes;
 and a second wiring line W2 placed on the other side of the row, wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer (e.g. RGB). 

    PNG
    media_image1.png
    184
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    568
    media_image2.png
    Greyscale

Kimura teches that the organic layer comprises a first emission region which emits light of a first color (e.g. row 1/cl. 1; red),  second emission region which emits light of a second color (e.g. row 1/cl. 2; green) and a third light emission region which emits light of a third color (e.g. row 2/ cl.1 ; red).  The plurality of bottom electrodes comprises a first bottom electrode disposed under the first emission region, a second bottom electrode disposed under the second emission region and  third bottom electrode disposed under the third emission region (e.g. fig. 57b). Also, a distance d1 between the first wiring line and the second wiring line which is measured across the first bottom electrode along a direction of the columns “vertical direction” is smaller than a distance d2 between the first wiring line and the second wiring line  which is measured across the second electrode along a direction of the columns in  plan view “vertical direction”.  The first wiring line is disposed between the first bottom electrode and the third bottom electrode along a direction of the column in a plan view.  
Regarding claim 21, Kimura (e.g. figs. 50, 57B; col. 6/l. 37-col. 7/l. 8; col. 39/ll. 60-67; and col. 40/ll. 1-23) teaches an organic light-emitting display device including  a first row having a first pixel (red); a second pixel (green); a second row having a third pixel (red); and a plurality of wiring lines including a first wiring line and a second wiring line. The  first wiring line is placed on a side of the first row having the first pixel and the second pixel. The second wiring line is placed on the other side of the first row having the first pixel and the second pixel. The first wiring line is disposed between the second row having the third pixel and the first row having the first pixel and the second pixel. A shortest distance between the first wiring line and the second wiring line across the first pixel d1 is smaller than a shortest distance d2 between the first wiring line and the second wiring line across the second pixel. 
With respect to independent claims 1 and 21, Kimura does not tech that the third color is different from the first color. However, it is known in the art  that a pixel matrix may have different color arrangements such as "PenTile Matrix" OLED. According to Ludwig, this arrangement provides good display performance with a 33% reduction in pixel element count (¶0173). For example, Hwang teaches that a column may comprises different colors (e.g. fig. 12;¶0046; “PenTile Matrix”). 

    PNG
    media_image3.png
    455
    401
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the second row of Kimura having a GBR arrangement as suggested by Hwang because this pixel arrangement provides good display performance with a 33% reduction in pixel element count as taught by Ludwig. In this case, the third row RGB of Hwang corresponds to the first row of Kimura and the forth row of Hwang correspond to the second row of Kimura.
Regarding claim 2, Kimura in view of  Hwang and further in view of Ludwig teaches that the organic layer comprises fourth emission regions (e.g. row 1/col. 5;  or row 2/col. 4; green) which emits light of a third color. The plurality of bottom electrodes comprises a third bottom electrodes disposed under the third emission regions. 
Regarding claim 3, Kimura in view of Hwang and further in view of Ludwig teaches that the first through third bottom electrodes are different in length from each other (see fig. 50). In this case, the blue bottom electrode (row 3/col. 1) is recognized as the third bottom electrode.
Regarding claim 4, Kimura in view of Hwang and further in view of Ludwig teaches that the first through third bottom electrodes are different in area (see fig. 50). In this case, the blue bottom electrode (row 3/col. 1) is recognized as the third bottom electrode.
Regarding claim 5, Kimura in view of Hwang and further in view of Ludwig                      teaches that the first through third emission regions are different in length from each other (see fig. 50). In this case, the blue emission region (row 3/col. 1) is recognized as the third emission region.
Regarding claim 6, Kimura in view of Hwang and further in view of Ludwig teaches that the first color is red, the second color is green and the third color is blue (e.g. fig. 50; and row 3/col. 1 in the combination).
Regarding claim 8, the display disclosed by Kimura in view of Hwang and further in view of Ludwig has the color arrangement disclosed by Hwang.  In this case, Hwang (e.g. fig. 2) teaches a first bottom electrode “red”  (row 3/col. 1) is between two blue pixels (row 2/col. 1; row 5/ col. 1). Also, a fourth bottom electrode “blue”  (row 3/col. 3) is between to two red pixels (row 1/col. 3; row 4/col. 3). In this case, the limitation adjacent is interpreted as to be in a close proximity.
Regarding claim 11, the blue pixel is recognized as the first emission region, the red pixel is recognized as the second emission region and the green pixel in the 3 row is recognized as the third emission region. In this case, the length of the first emission region is smaller than the length of the second emission region and the length of the second emission region is smaller than the length of the third emission region (1st row RGB, 2nd row GBR, 3rd row BRG).
Regarding claim 13, Kimura teaches that an initialization signal is transmitted to the wiring lines (i.e. scan lines; col. 39/l. 60-col. 40/l. 24).
Allowable Subject Matter
Claims 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21 have been considered but are moot because the new ground of rejection does not rely on any combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991

                                                                                                                                                                                                         Conferees:

 /Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991